IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-17-00317-CR

CHAZ ANTHONY PHILLIP JONES,
                                                                               Appellant
    v.

THE STATE OF TEXAS,
                                                                               Appellee


                                     From the 413th District Court
                                        Johnson County, Texas
                                        Trial Court No. F50789


                                                    ORDER

           Counsel for appellant filed an Anders brief.1 In accordance with the Court of

Criminal Appeals' opinion in Kelly v. State, counsel prepared and sent to appellant a

Motion for Pro Se Access to the Appellate Record. See Kelly v. State, 436 S.W.3d 313, 320

(Tex. Crim. App. 2014). Appellant, Chaz Anthony Phillip Jones, has signed the motion

for access and sent it to this Court. It was filed on June 8, 2018. Appellant's Motion for




1
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Pro Se Access to the Appellate Record is granted and will be implemented as provided

for herein.

        The procedure to be followed to provide an appellant with access to the appellate

record is the procedure announced in Stanley v. State, 523 S.W.3d 122 (Tex. App.—Waco

2015, order).

        Accordingly, counsel is ORDERED to obtain and send appellant, within 21 days

from the date of this order, copies of the clerk's and reporter's records and to

simultaneously notify this Court, the State, the trial court, and the trial court clerk when

counsel has completed this task.2 Counsel must also notify appellant and this Court if

the record made available to appellant must be returned to the trial court clerk. Further,

it may be necessary for counsel to explain to appellant why certain parts of the record are

not available to an appellant due to the nature of the testimony or exhibits.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel's motion to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to appellant.

        Appellant is ORDERED to file his pro se response to counsel's Anders brief within

45 days from the date counsel sends notice to the Court that the record has been


2
  Counsel may prepare and provide a duplicate copy or simply provide the copy obtained from the trial
court clerk pursuant to Texas Rule of Appellate Procedure 34.5(g) (clerk's record) and 34.6(b) (reporter's
record) to appellant. See Stanley v. State, 523 S.W.3d 122, 124 (Tex. App.—Waco 2015, order).

Jones v. State                                                                                     Page 2
forwarded to appellant, unless the due date is extended by order of this Court upon

proper and timely motion by appellant. If counsel notified appellant and this Court that

the record being provided to appellant was obtained from the trial court clerk and must

be returned thereto, appellant is ORDERED to not take the record apart or mark on or

modify the record.

         If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, appellant is ORDERED to send the record to

this Court with appellant's response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, appellant is ORDERED to send the record to this

Court within 60 days of the date the attorney sends notice to the Court that the record

was forwarded to appellant, unless the due date is extended by order of this Court upon

proper and timely motion by appellant.

         Appellant's failure to comply with this Order, including the failure to send the

record to this Court within the time specified, may result in the dismissal of the appeal

under our inherent authority upon the presumption that the record was obtained under

false pretense and with no intent to pursue the appeal but instead was obtained for the

purposes of delay. See e.g. Ealy v. State, 222 S.W.3d 744, 745 (Tex. App.—Waco 2007, no

pet.).

                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 20, 2018
Jones v. State                                                                            Page 3